Citation Nr: 1733189	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for testicular cancer, for purposes of accrued benefits.

2.  Entitlement to service connection for Raynaud's disease, for purposes of accrued benefits.

3.  Entitlement to service connection for an organic brain syndrome, for purposes of accrued benefits.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, for purposes of accrued benefits.

5.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1969.  He died in September 2005.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Service connection for testicular cancer was initially denied in an April 1994 rating decision.  The Veteran was notified of this decision and did not appeal.  The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

However, on thorough review, the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c) (2016) must be applied in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

When this claim was pending, before the Veteran's death, he submitted service personnel records that existed but were not part of the record at the time of the April 1994 rating decision.  The Veteran submitted an October 1968 service record showing that his overseas tour was extended, and an April 1969 record showing his air transportation arrangements.  These records are relevant to the claim for service connection for testicular cancer since the Veteran is alleging his service in Vietnam led to the cancer.  The records existed at the time of the April 1994 decision but were not associated with the claims file at that time.  Thus, the earlier rating decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) (2016) applies and the claim for service connection for testicular cancer must be reconsidered.  This issue has been recharacterized as above on the title page.

In July 2009, the Appellant submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).

A July 2009 Board decision granted service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  Additionally, during the period of the appeal, in an April 2016 rating decision, the RO granted service connection for bilateral hearing loss, for purposes of accrued benefits.  Therefore, the claims for service connection for PTSD and bilateral hearing loss, for purposes of accrued benefits, have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This case was previously before the Board in July 2009, June 2010, and March 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Appellant requested a Board hearing and was scheduled for a hearing in April 2017.  However, the Appellant did not report for the hearing.  Consequently, she is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  Therefore, the Board may proceed to adjudicate this appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides coincident with his service.

2.  The Veteran died in September 2005.  His death certificate identifies the immediate cause of death as testicular cancer and was due to, or a consequence of the cancer metastases to the liver.

3.  The evidence demonstrates that the Veteran submitted an application for VA benefits including service connection claims for testicular cancer, Raynaud's disease, an organic brain syndrome, and entitlement to TDIU, that were received by VA on April 14, 2005, and that that were pending when he died later in September 2005.

4.  The Appellant filed a claim for accrued benefits in April 2006.

5.  There is no competent or credible evidence that shows that the Veteran had testicular cancer that was incurred in service, nor did it manifest until many years after separation from service.

6.  There is no competent or credible evidence that shows that the Veteran had Raynaud's disease that was incurred in service, nor did it manifest until many years after separation from service.

7.  There is no competent or credible evidence that shows that the Veteran had an organic brain syndrome that was incurred in service, nor did it manifest until many years after separation from service.

8.  There is no competent or credible evidence that shows that the Veteran's service-connected disabilities precluded him from securing and maintain all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2016).

2.  The criteria for service connection for Raynaud's disease, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2016).

3.  The criteria for service connection for an organic brain syndrome, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2016).

4.  The criteria for entitlement to TDIU, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.340, 3.341 3.1000, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. 
§ 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).






II.  Legal Criteria

Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Board notes that Congress amended U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183 § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at U.S.C. § 5121(a).  

For the appellant to prevail in an accrued benefits claim, the record must show the following: (1) The appellant has standing to file a claim for accrued benefits (see U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016)); (2) the service person had a claim pending at the time of death (see U.S.C.A. § 5121(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) (2016)).

In addition, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death.  See 38 C.F.R. § 3.1000(a) (2016).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2016).

In this instance, the Appellant, as the surviving spouse of the Veteran, has standing to pursue a claim for accrued benefits, based on the claims to establish service connection for testicular cancer, Raynaud's disease, an organic brain syndrome, and entitlement to TDIU, filed by the Veteran prior to his death.  Such claims remained pending at the time of his death in September 2005, and were followed by a timely submission of the Appellant's claim for accrued benefits in April 2006.  

The Board notes that the Appellant is ineligible for a substitution claim.  Substitution is when an eligible claimant steps into the shoes of a deceased claimant and picks up a pending claim or appeal where it was at the time of the deceased claimant's death, and processes it to completion.  38 U.S.C.A. § 5121A (West 2014).  The first requirement for substitution is that the original claimant died on or after October 10, 2008.  As the Veteran died on September [redacted], 2005, the Appellant, his surviving spouse, is ineligible for substitution.  Id.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Vietnam and Herbicide Exposure Presumption

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 
Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.   38 C.F.R. § 3.313 (2016).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected, even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 (West 2014) and 38 C.F.R. §§ 3.307(d), 3.309(e) (2016).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

VA has amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and IHD.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e) (2016).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2016); Combee at 1043-44.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

Service Connection for Purposes of Accrued Benefits

The Appellant contends that the Veteran's testicular cancer, Raynaud's disease, and organic brain syndrome are etiologically related to active service, to include as due to exposure to Agent Orange.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claims, and service connection is not warranted for purposes of accrued benefits.

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for testicular cancer, Raynaud's disease, and for an organic brain syndrome, for purposes of accrued benefits, the Board will discuss the claims together.

Here, the claimed disabilities are not listed among the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) (2016).  As a result, they may not be established as a chronic disease diagnosed in service, on the basis of continuity of symptomatology, or as a presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.309(a),(e) (2016).  The Board notes that Raynaud's disease is a chronic disease specifically listed under 38 C.F.R. § 3.309(a) (2016).  Moreover, testicular cancer is a malignant tumor, and organic brain disease falls into the category of organic diseases of the nervous system; both are also covered by 38 C.F.R. § 3.309(a).

The Appellant has satisfied the threshold requirements for accrued benefits claim.  The Appellant filed a claim for DIC in April 2006.  The Veteran died in September 2005.  See 38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2016). 

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  The "claim pending" requirement has been met as well.   

At the time of the Veteran's death in September 2005, the Veteran's claims for service connection for testicular cancer, Raynaud's disease, and an organic brain syndrome were pending.  The claims were denied by the RO in a September 2006 rating decision, after the Veteran's death but before VA was notified of the Veteran's death.  The claim was not finally adjudicated on or before the Veteran's death.  

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a) (2016).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2016).

VA treatment records show treatment for testicular cancer, Raynaud's disease, and an organic brain syndrome.  However, the preponderance of the evidence shows that these disabilities are not directly related to the Veteran's active duty service.
The Veteran's service treatment records do not show any findings pertaining to testicular cancer, Raynaud's disease, or an organic brain syndrome.  Post-service VA treatment records starting from 1980 show a history of testicular cancer, status post orchiectomy.  A July 1990 private medical note reported that the Veteran's long term side effects from his testicular cancer included a "Raynaud's type of phenomenon with cold induced vascular insufficiency of [the] fingers."  It is unclear from the Veteran's medical records when he was first diagnosed or treated for an organic brain syndrome.  However, there is no medical evidence relating any current testicular cancer, Raynaud's disease, or an organic brain syndrome to military service.  In addition, neither the Appellant, nor the Veteran prior to his death, specified why or how testicular cancer, Raynaud's disease, or an organic brain syndrome, are etiologically related to the Veteran's military service. 

Because the Veteran has not asserted in-service treatment related to his testicular cancer, Raynaud's disease, or an organic brain syndrome, and in the absence of any contrary clinical evidence, the Board finds that chronicity in service is not established with respect to these claims.  See 38 C.F.R. § 3.303(b) (2016).  As chronicity in service has not been established, a showing of continuity of symptomatology after service is required to support the Veteran's claims.  Id. 

The medical evidence in this case does not show that the Veteran had testicular cancer, Raynaud's disease, or an organic brain syndrome that was a result of his active duty service.  These disabilities were not diagnosed within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Board has not overlooked the lay statements with regard to the etiology of the Veteran's testicular cancer, Raynaud's disease, or an organic brain syndrome.  The Veteran and the Appellant are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons, such as the Veteran or Appellant, are competent of determining the etiology of his disabilities, for purposes of accrued benefits, and whether they were related to active service, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

The Board notes that there are no VA examination reports providing etiology opinions, either positive or negative, as to whether the Veteran's testicular cancer, Raynaud's disease, and an organic brain syndrome are etiologically related to active service.  Neither are there private medical statements providing etiology opinions.  On the other hand, the record reflects a distinct lapse of time between separation from service and initial treatment for the disabilities in question. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).  Because there is a lack of evidence concerning whether the Veteran's disabilities are related to active service, the Board determines that the evidence in favor of service connection does not rise to the level of "at least as likely as not"; there is no equipoise in this case.  The Board concludes that the preponderance of the evidence is against service connection for testicular cancer, Raynaud's disease, and an organic brain syndrome on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the above reasons, the Board finds that the preponderance of the evidence is against the Appellant's claims for testicular cancer, Raynaud's disease, and an organic brain syndrome, for the purposes of accrued benefits.  Because the preponderance of the evidence is against the claims for service connection, for purposes of accrued benefits, the benefit-of-the-doubt doctrine is inapplicable, and the claims on this basis must be denied. 38 U.S.C.A. § 5107 (b); Gilbert, supra.

TDIU for Purposes of Accrued Benefits

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, at the time of death, the Veteran was service connected for posttraumatic stress disorder, rated 50 percent, and for bilateral hearing loss, rated zero percent.  The Veteran this does not meet the threshold for schedular consideration for TDIU under 38 C.F.R. § 4.16(a) (2016).

The question, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment, per 38 C.F.R. § 4.16(b).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an April 2005 VA treatment report, the Veteran's psychiatrist noted that the Veteran was "unemployable due to mental and physical illness."  The Board notes that while this is a positive nexus opinion concerning TDIU, this opinion did not specify which of the Veteran's mental and physical illnesses would render him unemployable.  Additionally, this opinion provided no rationale for the stated opinion.  As a result, the Board finds that it is inadequate.  Inadequate medical examinations and opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a May 2005 VA examination report, the examiner noted that the Veteran stopped working full time after his cancer surgeries, apparently because the physical effects of his treatment and because of his anxiety.  The examiner noted that the Veteran was unable to explain, during the examination, why he had not gone back to work.  

Further attempts at obtaining additional evidence are not sanctioned because of the nature of accrued benefits claims.  See 38 C.F.R. § 3.1000 (2016).  The Board notes that despite the inadequate positive nexus opinion provided by the Veteran's VA psychiatrist in the April 2005 VA treatment report, the competent and credible evidence is not in equipoise.  The April 2005 VA treatment report is insufficient, in isolation, to reach a conclusion that it is at least as likely as not that the Veteran warranted TDIU for purposes of accrued benefits because it lacks sufficient specificity as to the disabilities in question.

Based upon the evidence of record, the Board finds that while alive, the Veteran's service-connected disabilities were not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).

The Board has not overlooked the lay statements with regards to the Veteran's employability.  The Veteran and the Appellant are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons are competent of discerning whether the Veteran was capable of obtaining and maintaining substantial gainful employment during his lifetime, in the absence of specialized medical training, which in this case has not been established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

Because a preponderance of the evidence is against assigning TDIU in this case, for purposes of accrued benefits, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to TDIU, for purposes of accrued benefits, must be denied.


ORDER

Entitlement to service connection for testicular cancer, for purposes of accrued benefits, is denied.

Entitlement to service connection for Raynaud's disease, for purposes of accrued benefits, is denied.

Entitlement to service connection for an organic brain syndrome, for purposes of accrued benefits, is denied.

Entitlement to TDIU, for purposes of accrued benefits, is denied.


REMAND

Concerning the claim for entitlement to service connection for the cause of the Veteran's death, the Board notes that as this is not a claim for accrued benefits, further development is possible.  As a result, a remand is necessary to obtain an opinion as to whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death, to include causing his testicular cancer.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records and the September 2005 Certificate of Death which lists the immediate cause of death as testicular cancer.  

The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's conceded herbicide exposure, or any other incident of service, caused any disability that caused, materially contributed to, or hastened his death.

2. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


